Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-15-00559-CR

                                 Tyler Keith ZIEGLER,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR4425
                         Honorable Ray Olivarri, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s judgments are
AFFIRMED.

      SIGNED October 5, 2016.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice